Exhibit 99.1 For Investors: Keith Helming Chief Financial Officer +31 20 655 9670 khelming@aercap.com Peter Wortel Investor Relations +31 20 655 9658 pwortel@aercap.com PRESS RELEASE Amsterdam, Netherlands November 4, 2014 For Media: Frauke Oberdieck Corporate Communications +31 20 655 9616 foberdieck@aercap.com AerCap Holdings N.V. Reports Record Third Quarter Financial Results ● Adjusted net income was $315.8 million for the third quarter of 2014, an increase of 253% over the same period in 2013. ● Adjusted earnings per share were $1.49 for the third quarter of 2014, an increase of 89% over the same period in 2013. Operational Update ● The integration of the ILFC business remains on track. The primary IT systems were successfully integrated on schedule by the end of the third quarter of 2014. ● Annualized net spread percentage for the third quarter was 10.1%, up from 8.8% in the same period of 2013. ● Our fleet utilization rate was 99.3% for the third quarter of 2014. The average age of the owned fleet as of September 30, 2014 was 7.6 years and the average remaining contracted lease term was 5.5 years. ● We executed 134 aircraft transactions during the third quarter of 2014. ● As of September 30, 2014, we had committed to purchase 391 aircraft with scheduled delivery dates up to 2022. Over 90% of our committed aircraft purchases delivering through December 2016 and nearly 60% delivering through 2019 are placed, either under lease contract or letter of intent. ● Nearly all of the ILFC aircraft as well as substantial business operations have been transferred to Ireland. ● As of September 30, 2014, we had $6.6 billion of available liquidity. Since the announcement of the ILFC transaction in December 2013, $8.9 billion of funding has been raised. Aengus Kelly, CEO of AerCap, commented: “The third quarter of 2014 was the first fully consolidated quarter and I am pleased to report that we have achieved record earnings of over $300 million and ended the quarter with total assets of $44 billion. These financial results are a testament to the success of the integration and the tireless efforts of the entire AerCap team around the globe.” 1 Third Quarter Key Highlights ● We purchased nine aircraft with a total value of $0.7 billion and exercised an option to purchase 50 A320neo family aircraft from Airbus. ● We executed $1.5 billion of financing transactions, including the previously announced private placement of $800 million of notes. ● We signed agreements with Virgin Atlantic Airways for the purchase and leaseback of seven Boeing 787 aircraft that Virgin Atlantic Airways has on order from Boeing. The lease terms for all aircraft are twelve years and deliveries will start in October 2014. Third Quarter 2014 Financial Results ● Third quarter 2014 reported net income was $340.9 million, compared with $83.6 million for the same period in 2013. Third quarter 2014 reported basic earnings per share were $1.61, compared with $0.74 for the same period in 2013. The increase in net income and earnings per share over third quarter 2013 were driven primarily by the ILFC transaction. ● Third quarter 2014 adjusted net income was $315.8 million, compared with $89.4 million for the same period in 2013. Third quarter 2014 adjusted earnings per share were $1.49, compared with $0.79 for the same period in 2013. The increase in adjusted net income and earnings per share over third quarter 2013 were driven primarily by the ILFC transaction. ● Net interest margin earned on lease assets, or net spread, was $905.8 million in the third quarter of 2014 compared with $174.8 million for the same period in 2013. Annualized net spread percentage was 10.1% for the third quarter 2014, compared with 8.8% for the same period in 2013. The increase was primarily attributable to the ILFC transaction. ● The adjusted debt to equity ratio was 3.5 to 1 at September 30, 2014, compared to 2.6 to 1 for the same period in 2013, reflecting our acquisition of ILFC. ● Total assets were $43.9 billion as of September 30, 2014. Net Income/Earnings Per Share Set forth below are the details to reconcile reported net income to adjusted net income, including the specific adjustments. Three months ended September 30, Nine months ended September 30, % increase/ (decrease) % increase/ (decrease) (US dollars in millions except share and per share amounts) (US dollars in millions except share and per share amounts) Net income $ $ % $ $ % Adjusted for: Market-to-market interest rate caps and swaps, net of tax %) ) NA Share-based compensation, net of tax % % Transaction and integration related expenses, net of tax – NA – NA Maintenance rights related expenses, net of tax ) – NA ) – NA Adjusted net income $ $ % $ $ % Adjusted earnings per share – basic $ $ 89
